Citation Nr: 1640969	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disease or injury.

3.  Entitlement to service connection for a heart disability, claimed as secondary to service-connected disease or injury.

4.  Entitlement to service connection for damaged teeth, claimed as secondary to service-connected disease or injury.

5.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to service-connected disease or injury.

6.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected disease or injury.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record indicates that, in addition to PTSD, the Veteran has also been diagnosed with depressive disorder.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the pendency of this appeal, in a June 2008 statement, the Veteran, in pertinent part, indicated that his claims of service connection for hypertension, heart disability, damaged teeth, shoulder disability, and low back disability were secondary service connection claims based on PTSD and should not be characterized in any other way.  He also argued that certain disability is attributable on a secondary basis to his eye problems.  Accordingly, the Board will address these issues as secondary service connection claims.

This case was previously before the Board in November 2011 and August 2015 at which times the above issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal is now being processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  There is no competent evidence of record linking hypertension to a service-connected disability.

3.  There is no competent evidence of record linking a currently existing heart disability to a service-connected disability.

4.  There is no competent evidence of record linking damaged teeth to a service-connected disability.

5.  There is no competent evidence of record linking a currently existing bilateral shoulder disability to a service-connected disability.

6.  There is no competent evidence of record linking a currently existing low back disability to a service-connected disability.

7.  The evidence of record shows that Veteran does not meet the percentage requirements for TDIU, as there are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension on a secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a heart disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for damaged teeth on a secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for a bilateral shoulder disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for a low back disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of October 2005 (PTSD and hypertension), March 2006 (all issues), April 2006 (back, shoulders, teeth), and June 2006 (TDIU) letters, which were sent prior to the initial unfavorable decision issued in December 2006.  A subsequent letter was sent in January 2012 regarding all of the issues on appeal and the case was readjudicated in February 2013 and October 2015 supplemental statements of the case.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Also, the Veteran was scheduled for VA examinations pertinent to his claim in September 2015.  However, the Veteran cancelled these examinations without explanation.  When a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2015); Turk v. Peake, 21 Vet. App. 565, 569 (2008).  To date, neither the Veteran nor his agent has provided good cause for failing to report for VA examinations in September 2015, requested another examination or, after receipt of the October 2015 supplemental statement of the case, argued that notice of the September 2015 VA examinations was not received.  Thus, the Board finds that the Veteran failed to report for VA examination without good cause.  Also, an examination was necessary to establish entitlement to the benefit sought. Notably, on review of the entire evidentiary record, the Board finds that an etiological opinion based on a record review would not be a proper substitute in this case.  As addressed below, the record contains material inconsistencies by the Veteran concerning a possible relationship between his claimed disabilities and his military service.  In this situation, an actual interview of the Veteran to determine his symptomatology and presentation of facts is deemed essential to evaluate the nature and etiology of his claimed disorders.  Thus, evidence expected from the examination scheduled cannot be considered.  Accordingly, as the current appeal is an original claim, the Board will adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(b).  

The Board also finds that the AOJ has substantially complied with the Board's November 2011 and August 2015 remand directives.  With respect to the November 2011 remand directives, the AOJ sent the Veteran a notice letter pertaining to secondary service connection and allegations of in-service personal assault (which was accomplished in January 2012), stressor development (which was accomplished in January 2012), and obtaining outstanding private treatment records (which was accomplished in January 2012).  With respect to the August 2015 remand directives, the AOJ scheduled the Veteran for VA examinations pertaining to his claimed disabilities in September 2015.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 and August 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
	

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, hypertension, and arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (holding that competent medical evidence is not required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, the Veteran does not contend, and the probative evidence of record does not show, that he was in combat.  As such, this presumption is not applicable.

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Here, the Veteran does not contend, and the probative evidence of record does not show, that he experienced fear of hostile military or terrorist activity.  As such, this presumption also is not applicable.

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton, 12 Vet. App. at 280.  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder due to military service.  He has described several stressful experiences during his military service, to include sexual assault, that, according to the Veteran, have contributed to his psychiatric disorder.  

The Veteran's service treatment records are negative for a diagnosed psychiatric disability.  While the Veteran reported "yes" to "nervous trouble of any sort" in a February 1969 Report of Medical History, he was found to have a normal psychiatric system in February 1969, February 1970, March 1971, and November 1972 examination reports.  

Post-service treatment records include an August 1995 private psychiatric evaluation showing a diagnosis of PTSD.  It was noted that the Veteran was first diagnosed with PTSD in March 1994 when the Veteran sought treatment after his wife was involved in a motor vehicle accident.  Significantly, the August 1995 examiner wrote that additional stressors for the PTSD diagnosis included the Veteran's abusive childhood as well as having suffered a sexual assault during the Veteran's military service.  A September 2005 private treatment record also shows a diagnosis of depressive disorder.  Significantly, an October 2010 private treatment record shows the Veteran attempted suicide in 1969 (which allegedly occurred either during the Veteran's military service or immediately prior to his enlistment in February 1969).  

In a July 2016 Informal Hearing Presentation, the Veteran's representative wrote that the Veteran's poor school attendance in October 1977 could have been an early symptom of PTSD and that the Veteran's refusal to appear for VA examinations could also be indicative of worsening PTSD.

As noted above, an examination was sought on remand in November 2011 and August 2015 and the Veteran was scheduled for an examination in September 2015.  However, the Veteran cancelled this examination, as he had cancelled a previous VA examination, indicating that he was not willing to appear for an examination.  As such, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  

Initially, the claim must be denied on a direct basis.  First, while the Veteran reported "yes" to "nervous trouble of any sort" in a February 1969 Report of Medical History, the Veteran's remaining service treatment records are negative for psychiatric problems and examination reports dated in February 1970, March 1971, and November 1972 show a normal psychiatric system.  The earliest evidence of psychiatric problems is March 1994 following a serious motor vehicle accident that his wife was involved in.  While a medical opinion would be helpful with regard to the theory of direct service connection, as noted above, due to the Veteran's failure to report to a scheduled VA examination, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  The evidence of record does not persuasively show the direct onset of a psychiatric disability in service. 

Furthermore, even if the Veteran had a diagnosed psychiatric disorder during service, the evidence suggests that the disorder pre-existed the Veteran's military service given his history of an abusive childhood.  Significantly, there is no medical evidence that a diagnosed psychiatric disorder was aggravated by his military service.  The Board acknowledges that the Veteran reported "nervous trouble" upon enlistment examination.  However, there is no persuasive evidence that the Veteran continued to experience "nervous trouble" during his military service.  Furthermore, even if there were continued psychiatric complaints during service, the fact that the Veteran complained of "nervous trouble" during service, in and of itself, is not sufficient to show that an underlying condition increased in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In this case, the evidence does not persuasively suggest an increase in severity of a psychiatric disorder during the Veteran's military service.  

The Board acknowledges that the Veteran's representative has alleged that an acquired psychiatric disorder was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the allegation of aggravation of a psychiatric disorder during military service is vague, in that he has reported an increase in a psychiatric disorder during military service but has not provided a persuasive explanation as to specifically how his psychiatric disorder permanently worsened during and after service.  Accordingly, the lay statements concerning the aggravation of a psychiatric disorder during military service do not constitute credible persuasive evidence and as such they are not probative.  In addition, the issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and its likely cause.  While a medical opinion would be helpful with regard to the theory of aggravation, as noted above, due to the Veteran's failure to report to a scheduled VA examination, the Board must adjudicate this claim based on the evidence of record pursuant to 38 C.F.R. § 3.655(a).  There is no persuasive medical opinion of record.  To the extent the August 1995 private evaluation suggests that the Veteran's PTSD is due in part to military sexual trauma, the opinion is not based on a review of the Veteran's claims file which includes such relevant evidence as service treatment records which describe the Veteran's mental status on enlistment, during service, and at separation thereby lessening the probative value of the opinion because the opinion is not based on a complete review of the Veteran's medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As such, there is no persuasive basis for awarding service connection for an acquired psychiatric disorder.  

Therefore, based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted on either a direct or pre-existing/aggravation basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

2.  Hypertension, heart disability, damaged teeth, bilateral shoulder disability, and low back disability

As noted above, in a June 2008 statement, the Veteran, in pertinent part, indicated that his claims of service connection for hypertension, heart disability, damaged teeth, shoulder disability, and low back disability were secondary service connection claims based on PTSD and should not be characterized in any other way.  He also argued that certain disability is attributable on a secondary basis to his eye problems.  

The Board notes that service connection for either PTSD or an eye disability is not in effect and the Veteran is not service connected for any other disorders.  Therefore, service connection for hypertension, a heart disability, damaged teeth, a bilateral shoulder disability, or a low back disability on a secondary basis is also not warranted.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

3. TDIU

The Veteran claims that a psychiatric disability prevents him from securing and maintaining gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015). 

The Veteran does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for hypertension on a secondary basis is denied.

Service connection for a heart disability on a secondary basis is denied.

Service connection for damaged teeth on a secondary basis is denied.

Service connection for a bilateral shoulder disability on a secondary basis is denied.

Service connection for a low back disability on a secondary basis is denied.

A TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


